DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wosik 6,598,908 in view of Shutt 4,133,565.
In regard to claim 19, Shutt discloses a fluid connection system comprising:
a fitting 66, wherein the fitting comprises a tapered end having an annular groove 52
formed therein;
a coupling nut 72;
a radial seal 18 disposed in the annular groove of the fitting:
a fluid line 80 to which the coupling nut 72 is mounted, wherein the fluid line comprises 
a sloped flanged end 90, wherein pulling the coupling nut and the fitting toward each  
causes the tapered end 50 of the fitting to squeeze the radial seal 18 against the sloped flanged 
end of the fluid line; and
a sleeve 84 disposed about the exterior peripheral surface of the fluid line, wherein 
the sleeve is configured as an anvil when forming the sloped flanged end of the fluid 
line, and wherein the sleeve provides a flat exterior surface 84 upon which the 
coupling nut is mounted to facilitate mounting the coupling nut 86 to the fluid line 80.
	Wosik discloses a threaded connection 68 between the fitting and coupling nut, but does not disclose the use of a fitting with ears and a nut with grooves and channels for accepting the ears of the fitting.  Shutt teaches that it is common and well known in the art to provide similar types of fittings with either a threaded connection (see fig. 9 with fitting 17e having threads for connection with threaded nut 16ee) or a fitting 17hh with ears 42hh (see fig. 17) for connection with a nut 50 having grooves and channels (see fig. 19) and an anti-rotation element 52/50h.  Therefore it would have been obvious to one of ordinary skill in the art to modify the threaded connection of Wosik to include ears, channels and an anti-rotation element, as taught by Shutt because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
In regard to claim 20, wherein the coupling nut 86 has an interior annular shoulder 92 and the sleeve has a stepped exterior surface that forms an exterior annular shoulder, 
wherein the exterior annular shoulder of the sleeve mates with the interior annular shoulder of 
the coupling nut when the coupling nut is mounted to the fluid line (see fig. 4).
Allowable Subject Matter
Claims 1-4 and 6-16 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679